        Case 2:19-cv-02540-DMC Document 9 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CANDICE LOVE,                                     No. 2:19-CV-2540-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    H. KIRKLAND, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to the parties’ stipulation, this matter is stayed pending finalization of

19   a settlement. See ECF No. 8. The stay shall continue through July 1, 2020.

20                  IT IS SO ORDERED.

21

22   Dated: April 24, 2020
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        1
